Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 16/333531, now US 11,278,552, filed on 3/14/2019, which is the National Stage Application of PCT/EP2017/073202, filed on 9/14/2017.  The instant application claims foreign priority to EP 16306169.0 filed on 9/14/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in 16/333531 on 3/14/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/6/2021 and 12/5/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-10, 13-15, 18-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Berzofsky et al. (US 8,835,613; 2014, IDS), in view of Tartour et al. (US 8,685,408; 2014, equivalent to WO/20082080926, IDS), further in view of Serra et al. (US 8,207,135; 2012, equivalent to US 2009/0162385, IDS).
Berzofsky et al. discloses compositions and a method of treating cancer, specifically melanoma or colon cancer, by activating NKT cells, by administering a therapeutically effective amount of said composition, wherein said composition comprises a glucosylceramide, specifically beta-ManCer, shown below, in combination with a chemotherapeutic agent and/or an anti-body, specifically, anti-PD-1, further wherein said composition may be a vaccine. (Claims 1-12, 14, 15, 18-20, 23; Cols. 10, 12, 15-16) Berzofsky et al. further discloses that the glucosylceramide composition may be administered as a monotherapy or in conjunction with a vaccine or anti-body or chemotherapy. (Cols. 3, 8, 12)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Berzofsky et al. does not teach that the glucosylceramide is ABX-196.
Tartour et al. discloses a method of treating an antigen related condition, by activating NKT cells, by administering a composition comprising a tumor antigen and a glucosylceramide, specifically PBS-57, shown below, wherein said antigen related condition is specifically taught as melanoma or bladder cancer which express similar tumor antigens, such as MAGE. (Cols. 3, 4, 16, 21).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Serra et al. discloses methods of enhancing an immune response to antigens by administering a composition comprising a tumor antigen and a glucosylceramide, wherein said glycosylceramides are specifically disclosed as PBS-57 or PBS-96 (shown below, a.k.a. ABX-196). (Claims 23, 31) Serra et al. further discloses that compositions comprising PBS-96 showed a superior immune response when compared to compositions comprising PBS-57. (Col. 3)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the combined disclosure of Berzofsky and Tartour that a selection of glucosylceramides would be reasonably be expected to be effective at treating cancer, specifically melanoma, colon cancer or bladder cancer, by administering said glucosylceramides, such as beta-ManCer or PBS-57, in combination with a chemotherapeutic agent or immunotherapeutic agent, preferably in combination with a chemotherapeutic agent and a tumor antigen and optionally in combination with an antibody. The rationale supporting that PBS-57 could reasonably be expected to be functionally equivalent to beta-ManCer, in the method of Berzofsky, is that Tartour teaches that PBS-57 is effective to treat the same conditions taught by Berzofsky, specifically by activating NKT cells. Furthermore, it would have been obvious to replace beta-ManCer or PBS-57 with PBS-96, in the method of Berzofsky/Tartour, based on the disclosure of Serra, thereby arriving at the instant invention. One would be motivated to perform such a replacement because Serra discloses the PBS-96 exhibited superior activity, with respect to immune response, compared to PBS-57.
With respect to the negative limitation in claim 1 that, “said at least one immunotherapeutic agent is not an antigen”, the claims use the open language “comprising” which allows for unrecited element to be part of the claimed composition. The negative proviso regarding an element not being an antigen only applies to the “at least one immunotherapeutic agent”. This negative proviso does not exclude the presence of an antigen in the claimed composition, as a whole. Indeed, instant dependent claims go on to recite that the composition may further comprise an antigen. Therefore, the cited prior art meets the instant claim limitations because Berzofsky clearly teaches treating cancer by administering a glycosylceramide in combination with immunotherapeutic agents, such as an anti-body, specifically, anti-PD-1, which is not an antigen. Tartour/Serra reasonably suggest that the glycosylceramide, PBS96, would be superior to the beta-ManCer of Berzofsky for treating cancer and that glucosylceramides may be combined with antigens. Hence, i) the combined prior art reasonably suggests treating cancer by administering a glucosylceramide in combination with: a) non-antigen immunotherapeutic agents and b) antigens; and ii) since PBS96 is structurally identical to the instant ABX196, the combined prior art reasonably suggest treating cancer by administering a composition (or vaccine) comprising PBS96, a non-antigen immunotherapeutic agent (e.g. anti-PD-1) and an antigen, which renders the instant claims prima facie obvious.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berzofsky et al. (US 8,835,613; 2014, IDS), in view of Tartour et al. (US 8,685,408; 2014, equivalent to WO/20082080926, IDS), further in view of Serra et al. (US 8,207,135; 2012, equivalent to US 2009/0162385, IDS), as applied to claim 1 or 2, further in view of Wilkinson et al. (Pharmacokinetics, 2001, IDS).
The disclosure of Berzofsky/Tartour/Serra is referenced as discussed above. The combined prior art does not teach the route of administration as instantly claimed, namely separately, semi-simultaneously or spaced out over a period of time.
Wilkinson teaches that following administration of a dose of a drug, its effects usually show a characteristic temporal pattern (p. 24, column 2, last paragraph).  The intensity of a drug’s effect is related to its concentration above a minimum effective concentration, whereas the duration of this effect is a reflection of the length of time the drug level is above this value (p. 25, column 1).  These considerations, in general, apply to both desired and undesired drug effects and, as a result, a therapeutic window exists reflecting a concentration range that provides efficacy without unacceptable toxicity (p. 25, bridging paragraph).  Wilkinson further teaches that similar considerations apply after multiple dosing associated with long-term therapy; therefore they determine the amount and frequency of drug administration to achieve an optimal therapeutic effect (p. 25, column 2). It is noted that Wilkinson does not teach whether drugs in a combined treatment should be administered separately, admixed, at the same time or at different times.  However, the same principles of a therapeutic window reflective of the effective concentration of the drug still apply.
As such, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the instant claims, to combine the teachings of Berzofsky/Tartour/Serra with the teachings of Wilkinson, regarding a drug’s effect and therapeutic window.  It would have been prima facie obvious for one of ordinary skill in the art to use the information taught by Wilkinson, regarding a drug's therapeutic window, to determine whether a combined treatment using multiple drugs should be administered separately, admixed, at the same time or at different times.  Furthermore, one of ordinary skill in the art would know that in order to attain the benefits of a combined drug treatment, both drugs must be present together at some point in the body, particularly if a synergistic effect is desired.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 11, 12, 16, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berzofsky et al. (US 8,835,613; 2014, IDS), in view of Tartour et al. (US 8,685,408; 2014, equivalent to WO/20082080926, IDS), further in view of Serra et al. (US 8,207,135; 2012, equivalent to US 2009/0162385, IDS), as applied to claim 1 or 2, further in view of Richly et al. (Annals of Oncology, 2006, IDS).
The disclosure of Berzofsky/Tartour/Serra is referenced as discussed above. The combined prior art does not teach the chemotherapeutic agent specifically being doxorubicin or sorafenib.
Richly et al. discloses that the combination of doxorubicin and sorafenib is effective for treating solid tumors and that sorafenib is specifically effective at treating metastatic melanoma. (Abstract, p. 872)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ sorafenib or a combination of sorafenib and doxorubicin, in the method of Berzofsky for treating melanoma because Berzofsky suggests chemotherapeutic agents but is silent on specifics. Hence one would be motivated to look to the analogous art of Richly for guidance on specific chemotherapeutic agents that are known to be effective for treating melanoma.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-25 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US 11,278,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of ‘552 anticipates the instant claims.

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623